PER CURIUM.
Upon lodging of the record in this case involving a possessory action, the court noted probable lack of jurisdiction due to failure of the appellant to post an appeal bond within the thirty-day period for taking an appeal provided by LSA-C.C.P. Arts. 3662, 2123 and 2087.
Appellant was notified of our probable lack of jurisdiction and failed to respond to our order to show cause why this appeal should not be dismissed.
Judgment was signed May 13, 1977. Appellant applied for a new trial on May 24, which motion was denied June 14. Appellant timely filed a motion for appeal on July 12, but failed to furnish security until July 18 which was not timely.
At appellant’s cost, the appeal is dismissed.